          Case 1:21-cv-06284-AJN Document 25 Filed 08/23/21 Page 1 of 2



                                                                            SDC SD,N
                           UNITED STATES DISTRICT COURT                   DOCUME 'f
                          SOUTHERN DISTRICT OF NEW YORK                   ELil:C'fRONICALLY. FILED
                                                                          DOC # :._ _ _ _ _ _ __
                                                                          DAT   FILED: _ 8/23/21



GBM Global Holding Company Limited
                                                              Case No. 1:21-cv-06284
                      Plaintiff,
                                                              [PROPOSED] ORDER FOR A
            v.
                                                              PRELIMINARY INJUNCTION

The Unidentified Individuals Listed On Schedule A,

                        Defendants.



       On July 23, 2021, Petitioner GBM Global Holding Company Limited (“Petitioner”)

Petitioned for a Temporary Restraining Order and Preliminary Injunction in Aid of Arbitration

(the “Motion”) against certain unidentified individuals listed on Schedule A hereto (“Defendants”).

       The Court, by order dated July 28, 2021 (the “Temporary Restraining Order”), ordered that

Petitioner serve Defendants by e-mail, that Defendants file a response to the Motion by August 4,

2021, that Petitioner file a reply by August 6, 2021, and that the parties are to appear for a show

cause hearing on August 9, 2021, at 2:00 p.m. EST.

       On July 28, 2021, Petitioner filed an affidavit of service, affirming that Defendants have

been served as ordered. Dkt. 12. Defendants have not filed a response or made an appearance.

       The Court on August 9, 2021, extended the TRO. Dkt. 21.

       The Defendants having not responded and the Court having independently reviewed Petitioner's
       submissions, the Court concludes that Petitioner’s Motion should be GRANTED, and hereby order
       as follows:

   1. Defendants, their agents, servants, employees, attorneys, and affiliates, are hereby

       preliminarily enjoined from selling, transferring, assigning, encumbering, or otherwise
         Case 1:21-cv-06284-AJN Document 25 Filed 08/23/21 Page 2 of 2




      disposing of cryptocurrency transferred in the transactions listed in Schedule B to the July

      28, 2021 Temporary Restraining Order.

   2. Upon receipt of a copy of this order, the third-party exchanges listed in Schedule B to the

      July 28, 2021 Temporarily Restraining Order shall maintain the existing freezes of any

      cryptocurrency implemented pursuant to the July 28, 2021 Temporary Restraining Order

      pending any further court order or final arbitration award.

   3. Upon receipt of this order, Petitioner shall immediately serve Defendants with a copy of

      this order in the same manner as provided in the Temporary Restraining Order.




IT IS SO ORDERED,


Dated: ___8/23/21________



                                                   ________________________________
                                                   United States District Court Judge
